                  Case 16-26458        Doc 458    Filed 12/17/18     Page 1 of 11



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In re:                                        )
                                              )
WILLIAM ARTHUR WILLIS                         )      Case No. 16-26458
MARY SUE WILLIS                               )      (Chapter 11)
                                              )      (Jointly Administered)
Debtor                                        )      Case No. 17-14376
                                              )

               APPLICATION TO EMPLOY COUNSEL FOR THE DEBTORS

               WILLIAM ARTHUR WILLIS (the “Debtor”), and MARY SUE WILLIS (the “Co-

Debtor”) (Collectively, the “Debtors”) hereby file this Application to Counsel for the Debtors

(the “Application”), and states as follows:

                                   FACTUAL STATEMENT:

                    On December 16, 2016 (the "Petition Date"), the Debtor filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code. On or about March 29, 2017, (the

"Second Petition Date"), the "Co-Debtor" who is the Debtor's wife, filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code.    Both the Debtor and Co-Debtor (collectively,

the "Debtors") continue in possession of their property and manage their affairs as debtors in

possession pursuant to 11 U.S.C. §§ 1107-1108 of the Bankruptcy Code.

                The Debtors wish to employ Sari Kurland, Esquire and The Kurland Law

Group, 211 Jersey Lane, Rockville, MD 20850 (the “Firm”). Ms. Kurland, a Martindale AV

rated lawyer has been practicing law for more than 25 years and in this court since 1991. She

has extensive bankruptcy experience as well as significant experience bringing actions against

banks and mortgage companies for lending and servicing improprieties.

          Ms. Kurland and her Firm are being retained by the Debtors’ son, Thomas Willis, at this time to

assist his parents with their current bankruptcy cases. Mr. Thomas Willis understands and agrees that he

will not direct the case or demand the release of confidential information, if any from counsel. The parties
                   Case 16-26458 Doc 458 Filed 12/17/18 Page 2 of 11
agree that this retainer agreement (Attached as “Exhibit A”) will terminate if and when the court confirms

Debtors’ Chapter 11 Plan. At that time, Mr. and Mrs. Wills will execute a separate retainer agreement

with Ms. Kurland and The Kurland Law Group for the purposes of “investigation of a civil action or

actions concerning recoveries of monies or other remedies against certain financial institutions and

others.” The focus of this investigation is the actions of their former accountant E. Jean Anthony and her

CPA firm and its employees, officers, affiliates and others who are may face liability to this estate (and

the estate of Sailing Emporium, an affiliated case to this pending matter).

                 The terms of engagement at this time are hourly at the rate of $400.00 per hour for

Ms. Kurland and $350 per hour for Associate Attorneys. Section 327(e) of the Code permits that:

                  The trustee, with the court’s approval, may employ, for a specified
                  special purpose, other than to represent the trustee in conducting
                  the case, an attorney that has represented the debtor, if in the best
                  interest of the estate, and if such attorney does not represent or hold
                  any interest adverse to the debtor or to the estate with respect to the
                  matter on which such attorney is to be employed.

11 U.S.C § 327(e) (2017).

                 Although not required in such application, the Firm and Ms. Kurland are a

“disinterested person” as that term is defined 11 U.S.C. § 101(14). Ms. Kurland and her Firm

have no connection with the United States Trustee, or any person employed by the United States

Trustee. Additionally, Ms. Kurland and her Firm do not represent any interests adverse to the

estate. Nor would concurrent employment by these estates and that of the Sailing Emporium create

any adversity.

                 WHEREFORE, the Debtor requests that this Honorable Court enter an Order that:

                 (i)    Authorizes the employment of Sari Kurland and The Kurland Law

Group to represent the Debtors in connection with their ongoing bankruptcy case in areas

contemplated within the retainer; and
                     Case 16-26458      Doc 458     Filed 12/17/18      Page 3 of 11


              (ii)      Grants such other relief as equity and justice may require.


                                        Respectfully Submitted,
                                        -------/S/ Sari Kurland ---------

                                        Sari K. Kurland, Esquire (#09174)
                                        The Kurland Law Group
                                        211 Jersey Lane
                                        Rockville, MD 20850
                                         (301) 424-2834 - Skurland2@comcast.net


                                   CERTIFICATE OF SERVICE

                I hereby certify that on this 17th day of December, 2018, a copy of the foregoing
Debtor’s Application, with an affidavit of Counsel and a proposed form of Order, was served via
first-class mail, postage prepaid, or by ECF, upon:

Office of the United States Trustee                     (VIA ECF)
101 West Lombard Street; 2nd Floor
Baltimore, MD 21201

William Arthur Willis                                   (VIA EMAIL)
Mary Sue Willis
4324 Eastem Neck Road
Rock Hall, MD 21661

(And the matrix of creditors and parties in interest)

                                                                /S/ Sari Karson Kurland

                                                                Sari Karson Kurland
                  Case 16-26458 Doc 458 Filed 12/17/18 Page 4 of 11
                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

In re:                                         )
                                               )
WILLIAM ARTHUR WILLIS                          )         Case No. 16-26458
MARY SUE WILLIS                                )         (Chapter 11)
                                               )         (Jointly Administered)
Debtor                                         )         Case No. 17-14376
                                               )

                         ORDER GRANTING APPLICATION TO
                         EMPLOY COUNSEL FOR THE DEBTORS

               UPON CONSIDERATION OF THE Application to Employ Counsel for the

Debtors (the “Application”), WILLIAM ARTHUR WILLIS (the “Debtor”), and MARY SUE

WILLIS (the “Co-Debtor”) (Collectively, the “Debtors”), and any opposition thereto, the Court

finding no adversity exists between proposed counsel and these estates, and finding to the extent

appropriate or necessary that counsel is a disinterested person, it is HEREBY

               ORDERED, that the Application is GRANTED; and it is further

               ORDERED, that Sari Karson Kurland, Esquire and The Kurland Law Group is

APPROVED as counsel pursuant to 11 U.S.C. § 327(e) in connection with the scope of

engagement identified in the retainer agreement and as explained in the Application.

cc:      John D. Burns, Esquire
         The Burns LawFirm, LLC
          6303 Ivy Lane; Suite 102
          Greenbelt, Maryland 20770

Office of the United States Trustee
101 West Lombard Street; 2nd Floor
Baltimore, MD 21201


William Arthur Willis
Mary Sue Willis
4324 Eastem Neck Road
Rock Hall, MD 21661

 (And the matrix of creditors and parties in interest)

                                        (END OF ORDER)
Label Matrix for local noticing     Case 16-26458
                                               BrawnerDoc    458Inc. Filed 12/17/18 Page
                                                       Company,                               5M2ofLease
                                                                                                     11 Funds, LLC
0416-1                                         c/o John T. Farnum, Esq.                        c/o Adam M. Spence
Case 16-26458                                  Linowes and Blocher LLP                         m2/SailingEmporium
District of Maryland                           Suite 800                                       P.O. Box 160
Baltimore                                      Bethesda, MD 20814                              Phoenix, MD 21131-0160
Mon Dec 17 10:48:33 EST 2018
Maryland Department of Housing and Community   New Penn Financial, LLC d/b/a Shellpoint Mor    TD Auto Finance, LLC
c/o Wendy D. Pullano                           c/o David Rosen, Esq.                           c/o Jacob Zweig, Esq.
Bregman, Berbert, Schwartz & Gilday, LLC       1861 Wiehle Avenue, Suite 300                   1000 Ridgeway Loop Rd, Suite 200
7315 Wisconsin Avenue                          Reston, VA 20190-5255                           Memphis, TN 38120-4036
Suite 800 West
Bethesda, MD 20814-3217
The Peoples Bank                               The Sailing Emporium, Inc.                      US Trustee - Baltimore 11
McAllister, DeTar, Showalter & Walker          P. O. Box 597                                   Garmatz Federal Courthouse
c/o Adam M. Lynn                               Rock Hall, MD 21661-0597                        101 West Lombard Street
100 N. West Street                                                                             Suite 2625
Easton, MD 21601-2710                                                                          Baltimore, MD 21201-2668

Baltimore                                     Adam Lynn                                        Atlantic Auctions, Inc.
Baltimore Division                            100 N West St                                    802A Belair Rd
101 West Lombard Street, Ste. 8530            Easton MD 21601-2710                             Bel Air, MD 21014-4212
Baltimore, MD 21201-2605


BREGMAN, BERBERT, SCHWARTZ & GILDAY, LLC      Bank of America                                  Bank of America
7315 Wisconsin Avenue, Suite 800 West         100 North Tryon Street                           4909 Savarese Cir
Bethesda, Maryland 20814-3217                 Charlotte, NC 28202-4024                         Tampa FL 33634-2413



(p)BANK OF AMERICA                            Bank of America                                  (p)U S SECURITIES AND EXCHANGE COMMISSION
PO BOX 982238                                 PO Box 26012                                     ATLANTA REG OFFICE AND REORG
EL PASO TX 79998-2238                         Greensboro, NC 27420-6012                        950 E PACES FERRY RD NE STE 900
                                                                                               ATLANTA GA 30326-1382


CBNA                                          (p)CAPITAL ONE                                   Care Credit/ Synchrony Bank
P.O. Box 6283                                 PO BOX 30285                                     PO Box 965064
Sioux Falls SD 57117-6283                     SALT LAKE CITY UT 84130-0285                     Orlando, FL 32896-5064



Chase Card Services                           Citi                                             CitiBank
PO Box 15298                                  P.O. Box 6241                                    PO Box 790040
Wilmington, DE 19850-5298                     Sioux Falls SD 57117-6241                        Saint Louis, MO 63179-0040



CitiMortgage, Inc.                            Commenity Bank/Talbot                            Comptroller of Maryland
P. O. Box 6243                                P.O. Box 182789                                  110 Carroll St
Sioux Falls, SD 57117-6243                    Columbus OH 43218-2789                           Annapolis, MD 21411-1000



Comptroller of the Treasury                   DEPARTMENT OF THE TREASURY                       DLLR
Compliance Division, Room 409                 INTERNAL REVENUE SERVICE                         500 N Calvert St
301 W. Preston Street                         P.O. BOX 7346                                    Baltimore, MD 21202-3659
Baltimore, MD 21201-2305                      PHILADELPHIA, PA 19101-7346
Demetrious Kaouris                    Case 16-26458     Docof 458
                                                 Department    Housing Filed  12/17/18
                                                                       and Community DevelopmPage 6Douglas
                                                                                                    of 11Walker
300 Academy St                                      7800 Harkins Rd                                100 N West St
Cambridge MD 21613-1879                             Lanham, MD 20706-1333                          Easton MD 21601-2710



Gap/Synchrony Bank                                  (p)INTERNAL REVENUE SERVICE                    Kent County Property Tax
PO Box 965064                                       CENTRALIZED INSOLVENCY OPERATIONS              400 High St
Orlando, FL 32896-5064                              PO BOX 7346                                    Chestertown, MD 21620-1312
                                                    PHILADELPHIA PA 19101-7346


Kent County Solicitor                               Lowes/Synchrony                                M&T Bank
103 North Cross Street                              PO Box 965005                                  PO Box 1508
Chestertown, MD 21620-1553                          Orlando, FL 32896-5005                         Buffalo, NY 12420



(p)M&T BANK                                         M2 Leasing                                     MCYDSNB
LEGAL DOCUMENT PROCESSING                           175 N Patrick Blvd Ste 140                     P.O. Box 8218
626 COMMERCE DRIVE                                  BRookfield WI 53045-5811                       Mason OH 45040-8218
AMHERST NY 14228-2307


Macys                                               Maryland Department of Housing and Community   McAllister, DeTar, Showalter & Walker LL
9111 Duke Blvd                                      c/o Wendy D. Pullano                           100 N West St
Mason, OH 45040-8999                                Bregman, Berbert, Schwartz & Gilday, LLC       Easton, MD 21601-2710
                                                    7315 Wisconsin Ave., Ste. 800W
                                                    Bethesda, MD 20814-3217

(p)NATIONSTAR MORTGAGE LLC                          New Penn Financial LLC dba Shellpoint Mortga   Newpennfin-Shellpoint
PO BOX 619096                                       c/o Shellpoint Mortgage Servicing              75 Beattie Pl Ste 300
DALLAS TX 75261-9096                                PO Box 10826                                   Greenville SC 29601-2138
                                                    Greenville SC 29603-0826


Nordstorm FSB                                       Norstrom/TD                                    SYNCB
PO Box 6555                                         13531 E Caley Ave                              P.O. Box 965005
Englewood, CO 80155-6555                            Englewood CO 80111-6505                        Orlando FL 32896-5005



Secretary of the Treasury                           Shellpoint Mortgage Servicing                  State of Maryland - Dept of Assessments
15 & Pennsylvania Avenue                            75 Beattie Pl Ste 300                          301 W Preston St
Washington, DC 20220-0001                           Greenville, SC 29601-2138                      Baltimore, MD 21201-2383



State of Maryland DLLR                              SunTrust Bank                                  Suntrust
Division of Unemployment Insurance                  Attn: Support Services                         PO Box 85526
1100 N. Eutaw Street, Room 401                      P.O. Box 85092                                 Richmond, VA 23285-5526
Baltimore, MD 21201-2225                            Richmond, VA 23286-0001


Synchrony Bank                                      TD Auto Finance                                Talbot
c/o PRA Receivables Management, LLC                 PO Box 9223                                    175 Beal St
PO Box 41021                                        Farmington, MI 48333-9223                      Hingham MA 02043-1512
Norfolk VA 23541-1021
Talbots/Comnity Bank               Case 16-26458     DocBank
                                              The Peoples 458                Filed 12/17/18      Page 7TheofPeoples
                                                                                                             11 Bank
PO Box 182126                                        100 Spring Ave                                       c/o Adam Lynn
Columbus, OH 43218-2126                              Chestertown, MD 21620-1343                           100 N West St
                                                                                                          Easton MD 21601-2710


U.S Securities and Exchange Commission               U.S. Attorney-District of MD                         US Attorney for District of Maryland
100 F St NE                                          4th floor                                            Rod J Rosenstein, Esq
Washington, DC 20549-2000                            36 S. Charles St.                                    36 S Charles St Fl 4
                                                     Baltimore, MD 21201-3119                             Baltimore, MD 21201-2692


(p)US BANK                                           US Department of Justice                             Visa Dept Store National Bank
PO BOX 5229                                          Loretta Lynch, Esq.                                  PO Box 8053
CINCINNATI OH 45201-5229                             950 Pennsylvania Ave NW                              Mason, OH 45040-8053
                                                     Washington, DC 20530-0009


Wilmington Trust Co                                  Alan P. Stokes                                       John Douglas Burns
1100 N Market St                                     Century Accounting & Financial Services               The Burns LawFirm, LLC
Wilmington DE 19801-1281                             7 Deneison St                                        6303 Ivy Lane, Ste. 102
                                                     Timonium, MD 21093-2301                              Greenbelt, MD 20770-6322


Mary Sue Willis                                      Roy L. Mason                                         William Arthur Willis
4324 Eastern Neck Rd                                 Smouse & Mason, LLC                                  4324 Eastern Neck Rd
Rock Hall, MD 21661                                  502 Washington Ave.                                  Rock Hall, MD 21661
                                                     Suite 710
                                                     Towson, MD 21204-4547



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      Branch of Reorganization                             (d)Branch of Reorganization
P.O. Box 982238                                      Sec & Exch Commission                                Sec. & Exch. Commission
El Paso TX 79998-2238                                3475 Lenox Rd NE STe 1000                            3475 Lenox Road NE (Suite 1000)
                                                     Atlanta GA 30327-1232                                Atlanta, GA 30327-1232


Capital One Bank NA                                  Internal Revenue Servic                              (d)Internal Revenue Service
15000 Capital One Dr                                 PO Box 21126                                         Centralized Insolvency Section
Richmond VA 23238-1119                               Philadelphia, PA 19114-0326                          PO Box 21126 (DP-N-781)
                                                                                                          Philadelphia, PA 19114


M&T Bank                                             Nationstar Mortgage                                  US Bank
1 Fountain Plz Fl 4                                  350 Highland Dr                                      4325 17th Ave S
Buffalo, NY 14203-1420                               Lewisville TX 75067-4177                             Fargo ND 58103-3538



(d)US Bank/RMS CC
PO Box 108
Saint Louis, MO 63166-0108
                                   Case 16-26458           Doc 458        Filed 12/17/18         Page 8 of 11


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)United States of America                          (d)TD Auto Finance, LLC                              (u)Larry Schwartz
                                                     c/o Jacob Zweig, Esq.
                                                     1000 Ridgeway Loop Rd, Suite 200
                                                     Memphis, TN 38120-4036


End of Label Matrix
Mailable recipients    74
Bypassed recipients     3
Total                  77
Case 16-26458   Doc 458   Filed 12/17/18   Page 9 of 11




          Exhibit A
Case 16-26458   Doc 458   Filed 12/17/18   Page 10 of 11
Case 16-26458   Doc 458   Filed 12/17/18   Page 11 of 11
